WENTWORTH, Judge.
Appellant seeks review of an order by which his motion for relief from judgment was denied. He argues that the order was entered by a disqualified judge, and that he has not been afforded a fair review of his case by the appellate courts. We find that appellant’s affidavit of disqualification, upon which he based his motion for relief from judgment, is legally insufficient. We find that appellant has been afforded a fair review of his case in his numerous appeals to this court. We therefore affirm.
Appellant’s motion for relief from judgment, submitted in error pursuant to Florida Rule of Civil Procedure 1.540, alleged that a February 2, 1981, final judgment entered against him in a medical malpractice case was a nullity because the judge was prejudiced against him. In support of that allegation, appellant submitted an affidavit of disqualification, stating that the judge had exhibited prejudice against him in a separate case by refusing to grant him a hearing for stay of execution and by failing to send him a copy of the judgment, and that the judge was prejudiced against him because of his nationality and beliefs. These asserted grounds for disqualification are insufficient to show a well-founded fear of prejudice. See Mt. Sinai Medical Center v. Brown, 493 So.2d 512 (Fla. 1st DCA 1986). A motion to disqualify a judge must have a factual basis. Wyman v. Reasbeck, 436 So.2d 1112 (Fla. 4th DCA 1983). We find no factual basis to the allegations of prejudice here. Past rulings against a party by a judge may not be a basis for disqualification on the ground of prejudice. Gieseke v. Grossman, 418 So.2d 1055 (Fla. 4th DCA 1982). We therefore find that the trial court properly denied the motion for relief from judgment.
Appellant has appealed his case to this court and to the Florida Supreme Court approximately nine times. We find that no appeal was improperly dismissed by this court, and that appellant has been afforded ample review of his case in this court in accordance with principles of fairness and justice.
The order is affirmed.
JOANOS and WIGGINTON, JJ., concur.